DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of species I, claims 1-8 and newly added claims 21-32 filed on 02/08/21 have been acknowledged and entered. By this election, claims 9-20 are cancelled; claims 1-8 and newly added claims 21-32 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 21-24, 26-30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soss et al. (2011/0062501).
Regarding claims 1, 21 and 28, Soss (Figs. 1-9B) discloses a method for manufacturing a semiconductor device, comprising: forming a dummy gate electrode (101, 107) over a substrate 105 (Fig. 4, [0026]); forming gate spacers 109 on opposite sidewalls of the dummy gate electrode (101, 107); removing the dummy gate electrode (101, 107) to form a gate trench 501 between the gate spacers 109 (Fig. 5); forming a gate electrode layer (601, 701) in the gate trench 501 (Figs. 6-7); filling a recess in the gate electrode layer (601, 701) with a dielectric feature 801 (Fig. 8, [0032]); and etching back the gate 

Regarding claim 2, Soss (Figs. 9A) discloses further comprising: removing a portion of the dielectric feature 801 outside the gate trench (601, 701) to expose the top end surfaces of the gate electrode layer (601, 701) prior to the etching back.  

Regarding claim 3, Soss (Figs. 1-9B) discloses wherein the dielectric feature 801 has a higher etch resistance to the etching back than that of the gate electrode layer 701 ([0033]).  

Regarding claim 4, Soss (Figs. 9B) discloses wherein the etching back leaves a recess surrounding the dielectric feature (801, 803).  

Regarding claim 6, Soss (Figs. 9B) discloses wherein the etching back leaves a second portion of the gate electrode layer 701 on a portion of a sidewall of the dielectric feature 801.  

Regarding claim 7, Soss (Figs. 1-9B) discloses further comprising: forming source/drain regions 203 on opposite sides of the gate trench 701 (Fig. 7, [0027]); and forming a cap layer 301 over the source/drain regions 203, wherein the cap layer 301 has a higher etch resistance to the etching back than that of the gate electrode layer 701 (Fig. 9B, [0028] and [0033]).  

Regarding claim 8, Soss (Figs. 9B) discloses further comprising: reducing a height of the gate spacers 109 after the etching back.  



Regarding claim 23, Soss (Figs. 9B) discloses further comprising: forming a second dielectric feature 803 over the etched first portion of the gate electrode layer 701 in the gate trench.  

Regarding claim 24, Soss (Figs. 1-9B) discloses wherein conformably depositing the gate electrode layer comprises: depositing a work function conductive layer 601 (Fig. 7 [0031]); and depositing a conductive layer 701 over the work function conductive layer 601 ([0032]), wherein etching the first portion of the gate electrode layer comprises etching a portion of the work function conductive layer 601 and etching a portion of the conductive layer 701 uncovered by the first dielectric feature 801 (Fig. 9B, [0035]).  

Regarding claim 26, Soss (Figs. 9B) discloses wherein etching the first portion of the gate electrode layer (601, 701) is performed such that the second portion of the gate electrode layer (601, 701) extends beyond a sidewall of the first dielectric feature 801.  

Regarding claims 27 and 32, Soss (Figs. 9B) discloses further comprising: forming a gate contact via 902 penetrating through the first dielectric feature 801 and connected to the gate electrode layer 701.  

Regarding claim 29, Soss (Figs. 1-9B) discloses wherein forming the gate electrode layer comprises: depositing a work function conductive layer 601 (Fig. 7 [0031]); and depositing a conductive 

Regarding claim 30, Soss (Figs. 9B) discloses further comprising: etching the portion of the gate electrode layer 701; and forming a dielectric feature 803 over the etched portion of the gate electrode layer 701.  

Allowable Subject Matter
Claims 5, 25 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the above claims. Specifically, the prior art of record fails to disclose further comprising: filling the recess with a dielectric material (in claim 5); or further comprising: forming a second dielectric feature over the etched first portion of the gate electrode layer in the gate trench, wherein a bottom surface of the second dielectric feature is higher than a bottom surface of the work function conductive layer (in claim 25); or wherein forming the dielectric feature comprises: depositing a second dielectric material over the etched portion of the gate electrode layer and the gate spacers and into the gate trench between the gate spacers; and removing a portion of the second dielectric material out of the gate trench (in claim 31).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814